                                         Case 4:15-cv-03504-YGR Document 564 Filed 06/08/21 Page 1 of 1




                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     Carl Washington, et al,                          Case No. 4:15-cv-03504-YGR
                                                        Plaintiffs,
                                   5
                                                                                          ORDER FOR JURY REFRESHMENTS
                                                 v.
                                   6

                                   7     CVS
                                                        Defendant.
                                   8

                                   9

                                  10           IT IS HEREBY ORDERED that the United States District Court shall furnish the jury in

                                  11   the above-entitled matter lunch for 9 members of the jury during jury deliberations, at the

                                  12   expense of the United States District Court Jury Commissioner. The trial will be held in
Northern District of California
 United States District Court




                                  13   Courtroom 3, 3rd Floor, Ronald Dellums Federal Building, 1301 Clay Street, Oakland, CA 94612.

                                  14           IT IS SO ORDERED.

                                  15

                                  16   Dated: June 8, 2021

                                  17                                                  ______________________________________
                                                                                      YVONNE GONZALEZ ROGERS
                                  18                                                  United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
